Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10 are rejected under 35 U.S.C. 102a2 as being anticipated by Stenson (US 7854569 B1.
	Regarding Claim 1, Stenson discloses a system (1, 1', 1'') for launching and recovering an autonomous underwater vehicle (4) using a surface carrier ship (2, 6, 7), the carrier ship (2, 6, 7) including a hull with a bottom, the autonomous underwater vehicle (4) including a body elongated in the length direction and propelling, guiding and stabilizing means, wherein the propelling, guiding and stabilizing means of the autonomous underwater vehicle (4) make it possible to control displacements according to six degrees of freedom, the system including,
 in addition to the carrier ship (2, 6, 7)(110), a subaquatic vehicle (3) (130) wire-guided by a connection wire (5)(122) connected to the carrier ship (2, 6, 7), wherein the subaquatic vehicle (3) can be positioned in two main configurations, a storage configuration in which the subaquatic vehicle (3) is removably attached to the carrier ship (2, 6, 7) in a storage area of the carrier ship and a use configuration in which the subaquatic vehicle, separated from the carrier ship (2, 6, 7), is in water and remote from the storage area of the carrier ship while remaining connected to the carrier ship (2, 6, 7) by the connection wire (5), (The vehicle shown in Fig. 2 can be stored or used.) said subaquatic vehicle (3) including propelling, guiding and stabilizing means, the propelling, guiding and stabilizing means of the subaquatic vehicle making it possible to control the displacements according to six degrees of freedom (C5, L46), and said subaquatic vehicle (3) including a docking station(132) for the autonomous underwater vehicle (4), allowing a removable attachment of the autonomous underwater vehicle (4) to the subaquatic vehicle (3) for transporting the autonomous underwater vehicle (4) to  a launching location, where  the autonomous underwater vehicle will be released from the subaquatic vehicle (3), the subaquatic vehicle and the autonomous underwater vehicle (4) including complementary automated docking means (134, 234) allowing the launched autonomous underwater vehicle (4) to automatically dock with the docking station of the subaquatic vehicle (3) during the recovery and to attach thereto, wherein characterizcd in that said subaquatic vehicle includes a payload enclosure, the payload enclosure including the docking station for the autonomous underwater vehicle, the autonomous underwater vehicle engaging at least partially inside the payload enclosure (Within 132), the partially engaged rear portion of the autonomous underwater vehicle exiting from said enclosure, said subaquatic vehicle having a substantially elongated spindle general shape. (See Fig. 2.) wherein that the storage area is chosen among a submerged recess of the bottom or of an appendix of the carrier ship (2, 6, 7) hull, a submerged end of an appendix of the carrier ship hull, a location (72) at least partly submerged on or under a submerged bottom of the carrier ship, (See Fig. 1.  The area of the appendix is submerged.)

Regarding Claim 9, Stenson discloses the system (1, 1', 1'') according to claim 2, wherein characterizcd in that the carrier ship (6) includes a device (62)(120) for recovering the subaquatic vehicle (3) allowing said subaquatic vehicle (3) to be taken out of water and, inversely, to be launched to water.

Regarding Claim 10, Stenson discloses the method for implementing the apparatus of Claim 1 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 30 June have been fully considered but they are not persuasive. Applicant argues the prior art does teach a partially submerged storage area.  Examiner disagrees. The claim language requires the UUV is “in a storage area” and further defines the storage area as “a submerged recess of the bottom or of an appendix of the carrier ship”.  Fig 1, the retained position corresponds to a “storage” position, wherein the storage area is a recess.  The salient question is not if the UUV is submerged within the storage area, but whether the recess is a submerged recess of the bottom or an appendix.  This recess is at least partly submerged in Fig. 1. of Stetson.  A “storage area” is particularly broad geometry, especially when it’s being defined relative to the empty space of a recess.  This claim interpretation is further supported by Claim 3, and the principle of claim differentiation shows that Claim 3 requires the vehicle, not the recess to be submerged.  The Examiner maintains the rejection.

Allowable Subject Matter
Claims 3-6, 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        6 October 2022